DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This office action is responsive to applicant’s remarks received on January 12, 2022. Claims 1-14, 18-22 and newly added Claim 24 are pending. Claims 15-17 & 23 have been cancelled.


Response to Arguments
Applicant’s arguments with respect to the amended claims filed on September 21, 2017   have been considered but are moot.  However, upon further consideration, a new ground(s) of rejection is made in view of Meaney et al. (US 9.484,030 B1 hereinafter, Meaney ‘030) in combination with Rosen et al. (US 9,728,188 B1 hereinafter, Rosen ‘188) and further in view of Ohkuri et al. (US 20090310793 A1 hereinafter, Ohkuri ‘793).


Claim Interpretations - 35 USC § 112(f)
(The previous claim interpretations are taken in consideration of applicant’s amendments.)
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Meaney ‘030 in combination with Rosen ‘188, and further in view of Ohkuri ‘793.
Regarding claim 1; Meaney ‘030 discloses a speech-enabled device (Fig. 1A, Device 110) configured to listen for a wakeword (i.e. In the context of speech processing, if a specific sound is a "wakeword," once the wakeword is detected, the local device 110 may "wake" and begin transmitting audio data 111 corresponding to input audio 11 to the server(s) 120 for speech processing. Column 6, lines 1-29),
comprising: 
a microphone (Fig. 1A, Microphone 104) configured to receive audio (i.e. The device 110 is configured to detect audio using microphone 104 associated with a spoken utterance from user 10. Column 2, lines 55-67); 
and a computing system (Fig. 1, System 100) comprising one or more processors (Fig. 2, Audio Processing Component 220) and a main memory (Fig. 11, Memory 1106), 
the one or more processors configured to execute software code to: 
receive a first audio signal from the microphone including the wakeword (i.e. The microphone 104 may be configured to capture audio, including speech including an utterance. The device 110 (using microphone 104, audio processing component 220, etc.) may be configured to determine audio data corresponding to the captured audio. The ASR module  
switch the speech-enabled device from an idle state to an active state in response to detecting the wakeword in the first audio signal (i.e. Once the wakeword is detected, the local device 110 may "wake" and begin transmitting audio data 111 corresponding to input audio 11 to the server(s) 120 for speech processing. Column 6, lines 1-29).
Meaney ‘030 does not expressly disclose the limitations as expressed below.
Rosen ‘188 discloses receive a second audio signal from the microphone including the wakeword (i.e. At step 404, second audio data representing a second sound may be received by backend system 100. For example, voice activated electronic device 10b may be activated by the same television commercial playing on television 20b, which also includes an utterance of the wakeword, such as within command 4b (e.g., "Alexa--What is the traffic like?"). Column 25, lines 31-64);
and leave the speech-enabled device in the idle state in response to detecting the second wakeword in the second audio signal and determining that the second audio signal is reproduced audio (i.e. The first sound profile may be stored so that if any additional audio data is received due to another occurrence of another voice activated electronic device being activated by the television commercial, automated speech recognition processing for the additional audio data may be stopped. This may conserve processing and storage capabilities of backend system 100, and may help prevent any erroneous responses being generated by backend system 100 due to a non-human command that is detected. Column 24, lines 27-53 and Column 28, lines 21-54).
Meaney ‘030 and Rosen ‘188 are combinable because they are from same field of endeavor of speech systems (Rosen ‘188 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Meaney ‘030 by adding the limitaions as taught by Rosen ‘188. The motivation for doing so would have been advantageous because voice activated electronic devices have become more prevalent. As a result, it would allow 
Meaney ‘030 does not expressly disclose the limitations as expressed below.
Ohkuri ‘793 discloses analyze the second audio signal to detect characteristics of reproduced audio, and determine that the second audio signal is reproduced audio based on detecting characteristics of reproduced audio (i.e. An audio signal processing device includes: a microphone configured to collect noise; an analyzing unit configured to analyze an audio signal collected by the microphone to detect the level and frequency property of the collected audio signal; and a signal processing unit configured to subject an audio signal to be reproduced to signal processing based on the analysis results of the analyzing unit. See Abstract)
Meaney ‘030 and Ohkuri ‘793 are combinable because they are from same field of endeavor of speech systems (Ohkuri ‘793 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Meaney ‘030 by adding the limitaions as taught by Ohkuri ‘793. The motivation for doing so would have been advantageous 
because it has been found desirable to employ measures other than measures for reducing ambient noise itself, whereby reproduced sound can be listened to comfortably even under a situation where ambient noise occurs. Therefore, it would have been obvious to combine Meaney ‘030 with Ohkuri ‘793 to obtain the invention as specified.

Regarding claim 2; Meaney ‘030 does not expressly disclose the limitations as expressed below.
Rosen ‘188 discloses wherein the processor determines that the second audio signal is reproduced audio by discerning differences between the reproduced audio and live audio spoken by a user to the speech-enabled device (i.e. Voice activated electronic device 10b may be activated by the same 
Meaney ‘030 and Rosen ‘188 are combinable because they are from same field of endeavor of speech systems (Rosen ‘188 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Meaney ‘030 by adding the limitaions as taught by Rosen ‘188. The motivation for doing so would have been advantageous because voice activated electronic devices have become more prevalent. As a result, it would allow humans to better interact with computing devices using their voices. Therefore, it would have been obvious to combine Meaney ‘030 with Rosen ‘188 to obtain the invention as specified.

Regarding claim 3; Rosen ‘188 discloses wherein the processor determines that the second audio signal is reproduced audio by analyzing a stream of the second audio signal from a source configured to broadcast reproduced audio before the second audio signal is received from the microphone (i.e. Two or more physically separated sound controlled electronic devices may hear the same audio content being broadcast (e.g., from a media event, such as a television commercial, radio program, television show, and/or movie), and may be triggered by an utterance of a wakeword within the audio content at a substantially same time, or otherwise within a relatively small temporal interval. In response to being triggered, each sound controlled electronic device may record the audio content, and may send, at substantially the same time, audio data representing the audio content to a backend system for generating a response. Column 1, lines 53-67)
and spotting the wakeword in the analyzed stream (i.e. The voice activated electronic device may be capable of analyzing the audio output by one or more of these devices for occurrences of the wakeword. Column 4, line 66 thru Column 1, lines 53-67);

Regarding claim 4; Meaney ‘030 discloses wherein the source is an audio-playing device having a network connection to the speech-enabled device (i.e. Fig. 11 shows Device 110 connected to Audio Processing Component 220).

Regarding claim 5; Meaney ‘030 discloses wherein network connection is a local connection between the speech-enabled device and the audio-playing device (i.e. Network 199 may include a local or private network or may include a wide network such as the internet. For example, devices 110, networked microphone array(s) 108, networked single microphone(s) 104, networked audio output speaker(s) 1306, etc. may be connected to the network 199 through a wireless service provider, over a WiFi or cellular network connection or the like. Column 16, lines 16-41).

Regarding claim 6; Meaney ‘030 discloses wherein network connection is the Internet (i.e. Network 199 may include a local or private network or may include a wide network such as the internet. Column 16, lines 16-41).

4.	Claims 7-12 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Meaney ‘030 in combination with Rosen ‘188
Regarding claim 7; Meaney ‘030 discloses a first device (i.e. Fig. 11 Audio Processing Component 220); having a connection to a second (i.e. Fig. 11 shows Device 110 connected toe Audio Processing Component 220)
speech-enabled device (Fig. 1A, Device 110);
 the speech-enabled device including a microphone (Fig. 1A, Microphone 104)  and the speech-enabled device configured to listen for a wakeword ( i.e. The microphone 104 may be configured to capture audio, including speech including an utterance. The device 110 (using microphone 104, audio processing component 220, etc.) may be configured to determine audio data corresponding to the captured audio. The ASR module 250 may be configured to identify a limited number of words, such as wakewords detected by the device. Column 23, line 41 thru Column 24, line 10)
the first device comprising: a network interface (Fig. 1A, Network 199); 
(Fig. 1, System 100) comprising one or more processors (Fig. 2, Audio Processing Component 220) and a main memory (Fig. 11, Memory 1106) 
the one or more processors configured to execute software code to: 
Meaney ‘030 does not expressly disclose the limitations as expressed below.
Rosen ‘188 discloses analyze audio to be broadcast to a microphone of the speech-enabled device (i.e. The voice activated electronic device may be capable of analyzing the audio output by one or more of these devices for occurrences of the wakeword. Column 4, line 66 thru Column 1, lines 53-67);
spot, in the audio to be broadcast, a wakeword known to be used to activate the speech-enabled device (i.e. The voice activated electronic device may be capable of analyzing the audio output by one or more of these devices for occurrences of the wakeword. Column 4, line 66 thru Column 1, lines 53-67);
and transmit, upon spotting the wakeword, an ignore signal to the speech-enabled device configured to have the speech-enabled device ignore the wakeword upon receipt of the wakeword at the microphone of the speech-enabled device (i.e. The first sound profile may be stored so that if any additional audio data is received due to another occurrence of another voice activated electronic device being activated by the television commercial, automated speech recognition processing for the additional audio data may be stopped. This may conserve processing and storage capabilities of backend system 100, and may help prevent any erroneous responses being generated by backend system 100 due to a non-human command that is detected. Column 24, lines 27-53 and Column 28, lines 21-54).
Meaney ‘030 and Rosen ‘188 are combinable because they are from same field of endeavor of speech systems (Rosen ‘188 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Meaney ‘030 by adding the limitaions as taught by Rosen ‘188. The motivation for doing so would have been advantageous because voice activated electronic devices have become more prevalent. As a result, it would allow humans to better interact with computing devices using their voices. Therefore, it would have been obvious to combine Meaney ‘030 with Rosen ‘188 to obtain the invention as specified.

Regarding claim 8; Meaney ‘030 does not expressly disclose the limitations as expressed below.
Rosen ‘188 discloses wherein the first device is an audio-playing device configured to broadcast the audio to the microphone of the speech-enabled device (i.e. Two or more physically separated sound controlled electronic devices may hear the same audio content being broadcast (e.g., from a media event, such as a television commercial, radio program, television show, and/or movie), and may be triggered by an utterance of a wakeword within the audio content at a substantially same time, or otherwise within a relatively small temporal interval. In response to being triggered, each sound controlled electronic device may record the audio content, and may send, at substantially the same time, audio data representing the audio content to a backend system for generating a response. Column 1, lines 53-67).
Meaney ‘030 and Rosen ‘188 are combinable because they are from same field of endeavor of speech systems (Rosen ‘188 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Meaney ‘030 by adding the limitaions as taught by Rosen ‘188. The motivation for doing so would have been advantageous because voice activated electronic devices have become more prevalent. As a result, it would allow humans to better interact with computing devices using their voices. Therefore, it would have been obvious to combine Meaney ‘030 with Rosen ‘188 to obtain the invention as specified.

Regarding claim 9; Meaney ‘030 discloses wherein the first device is a server (Fig. 1A Server 120) connected to the speech-enabled device via the Internet (i.e. Fig. 1A, shows wherein Server 120 is connected to Device 110 via network(s) 199. ), 
the server further capable of directing a third, audio-playing device to broadcast the audio to the microphone of the speech-enabled device (i.e. if the user selected a speech output of "the sink is running," 

Regarding claim 10; Rosen ‘188 discloses wherein the first device transmits the ignore signal via the network connection (i.e. The audio data representing command 4a and the audio data representing command 4b may be transmitted over a network, such as the Internet, to backend system 100 using any number of communications protocols. Column 7, lines 38-60).

Regarding claim 11; Rosen ‘188 discloses wherein the first device transmits the ignore signal via an audio-playing device within audio range of the speech-enabled device (i.e. The audio data representing command 4a and the audio data representing command 4b may be transmitted over a network, such as the Internet, to backend system 100 using any number of communications protocols. Column 7, lines 38-60).

Regarding claim 12; Meaney ‘030 discloses wherein the speech-enabled device and the first device are part of a common walled garden of devices, wherein the wakeword is shared between devices of the common walled garden including the speech-enabled device and the first device (i.e. As shown in Fig. 1B, a number of audio detection devices may be located in a home, such as devices 110a and 110b and microphone arrays 108a and 108b. The audio detection devices are in communication with server(s) 120 across network 199. Column 2, line 55 thru Column 3, line 16).

Regarding claim 21; Meaney ‘030 discloses a speech-enabled device (Fig. 1A, Device 110) having a connection to an audio-playing device (i.e. Fig. 11 shows Device 110 connected toe Audio Processing Component 220);
the speech-enabled device configured to listen for a wakeword (i.e. In the context of speech processing, if a specific sound is a "wakeword," once the wakeword is detected, the local device 110 may "wake" and begin transmitting audio data 111 corresponding to input audio 11 to the server(s) 120 for speech processing. Column 6, lines 1-29),

a microphone (Fig. 1A, Microphone 104) configured to receive audio (i.e. The device 110 is configured to detect audio using microphone 104 associated with a spoken utterance from user 10. Column 2, lines 55-67);
and a computing system comprising one or more processors and a main memory, the one or more processors (Fig. 2, Audio Processing Component 220) configured to execute software code to:
receive a stream of audio, including the wakeword, from the audio-playing device via the connection (i.e. The microphone 104 may be configured to capture audio, including speech including an utterance. The device 110 (using microphone 104, audio processing component 220, etc.) may be configured to determine audio data corresponding to the captured audio. The ASR module 250 may be configured to identify a limited number of words, such as wakewords detected by the device. Column 23, line 41 thru Column 24, line 10), 
Meaney ‘030 does not expressly disclose the limitations as expressed below.
Rosen ‘188 discloses analyze the received audio stream to spot the wakeword (i.e. The voice activated electronic device may be capable of analyzing the audio output by one or more of these devices for occurrences of the wakeword. Column 4, line 66 thru Column 5, line 11)
receive a broadcast of the audio at the microphone, including the wakeword, from the audio-playing device (i.e. Two or more physically separated sound controlled electronic devices may hear the same audio content being broadcast (e.g., from a media event, such as a television commercial, radio program, television show, and/or movie), and may be triggered by an utterance of a wakeword within the audio content at a substantially same time, or otherwise within a relatively small temporal interval. Column 6, lines 30-48)
analyze the received audio broadcast to spot the wakeword (i.e. The voice activated electronic device may be capable of analyzing the audio output by one or more of these devices for occurrences of the wakeword. Column 4, line 66 thru Column 1, lines 53-67);
 	ignore the wakeword spotted in the broadcast of the audio received at the microphone to leave the speech-enabled device in an idle state (i.e. The first sound profile may be stored so that if any additional audio data is received due to another occurrence of another voice activated electronic device being activated by the television commercial, automated speech recognition processing for the additional audio data may be stopped. This may conserve processing  
Meaney ‘030 and Rosen ‘188 are combinable because they are from same field of endeavor of speech systems (Rosen ‘188 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Meaney ‘030 by adding the limitaions as taught by Rosen ‘188. The motivation for doing so would have been advantageous because voice activated electronic devices have become more prevalent. As a result, it would allow humans to better interact with computing devices using their voices. Therefore, it would have been obvious to combine Meaney ‘030 with Rosen ‘188 to obtain the invention as specified.


Allowable Subject Matter
Claims 13, 14, 18, 19, 20, 22 & 24 allowed.


Examiners Statement of Reasons for Allowance
The cited reference (Meaney ‘030) teaches wherein a system is configured to execute audio-initiated commands. The system detects audio and determines if a first sound is included in the audio. The system then processes further incoming audio to detect a second sound. If the second sound is not detected within a time threshold, the system executes a command. The command may include delivering a message, outputting audio corresponding to synthesized speech, or some other executable command.

The cited reference (Ohkuri ‘793) teaches wherein an audio signal processing device includes: a microphone configured to collect noise; an analyzing unit configured to analyze an audio signal collected by the microphone to detect the level and frequency property of the collected audio signal; and a signal processing unit configured to subject an audio signal to be reproduced to signal processing based on the analysis results of the analyzing unit.
The cited references fail to disclose wherein the speech-enabled device receives the audio at a first time from the audio-playing device via the connection and at a second time from the audio-playing device via the microphone; and wherein the speech-enabled device is able to determine the audio received at the second time comes from the audio-playing device by spotting the wakeword in the audio at the first and second times and given a proximity of the first and Claims 13, 14, 18, 19, 20, 22 & 24 as allowable subject matter.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677